Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
	Given the Applicants arguments are related to the amendments, please see the new rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,8,9,11- 14,18,19  is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Mroue (UWB Radar for Railway Fall on Track Object Detection and Identification, 2009)(Further addressed as Mroue) in view of Kane (US 20040006413).
Regarding claim 1, Mroue teaches:
wherein the one or more detection devices are configured for transmitting UWB signals into an area in proximity to a platform(Moreover, the emitted UWB-pulse propagated along the radiating microwave transmission line provides continuous coverage over the entire length of a railway platform (Page 1, Par 1))
the area comprising one or more tracks(onto the tracks(Page 1, Par 1))
assess the object, wherein assessing the object comprises determining when the object represents an intrusion within the area(This technique allows target detection in monitored areas and particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1))
an ultra-wideband (UWB) based transmitter configured for transmitting UWB signals (transmitter (Page 4, Par 3)
an ultra-wideband (UWB) based receiver, configured for receiving UWB signals (receiver (Page 4, Par 3))
one or more circuits configured to: process received UWB signals (Signal Processing Strategy(Fig 3, Page 3))
the processing comprising determining received UWB signals corresponding to echoes of transmitted UWB signals transmitted by the one or more detection devices (Fig. 3 illustrates two possible processing methods for target identification and recognition(Page 3, Par 2, Fig 3.))
detect based on the echoes of the transmitted UWB signals when an object is present within the area (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
determining when the object represents an intrusion within the area (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
when the object represents an intrusion:  (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
Mroue do not teach determining an action responsive to the determination that the object represents an intrusion, wherein the action comprises, when dealing with at least one object, triggering automatic train control-based action that is applied directly in a train approaching the platform on one of the one or more tracks.
However, Kane teaches comprises, when dealing with at least one object, triggering automatic train control-based action that is applied directly in a train approaching the platform on one of the one or more tracks (As discussed in further detail below, this allows the control module 10 to warn the conductor or engineer if an authority (speed, position, etc.) is about to be exceeded and, if required, to automatically stop or slow down the train before the authority is exceeded (0031))
Mroue and Kane are considered analogous since they are both in the field of railroad object detection alarms therefore it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claim invention, to combine the teachings of Mroue and Kane in order to have a system which can differentiate different objects on the railroad tracks and have a response that is appropriate for each identified object such as automatic control of the train. 
Regarding claim 11, Mroue teaches: 
transmitting UWB signals into an area in proximity to a platform (Moreover, the emitted UWB-pulse propagated along the radiating microwave transmission line provides continuous coverage over the entire length of a railway platform (Page 1, Par 1))
the area comprising one or more tracks (onto the tracks(Page 1, Par 1))
assessing the object, wherein assessing the object comprises determining when the object represents an intrusion within the area (reflected UWB RF signal from the object(0010))
processing received UWB signals, the processing comprising determining received UWB signals corresponding to echoes of the transmitted UWB signals (Fig. 3 illustrates two possible processing methods for target identification and recognition(Page 3, Par 2, Fig 3.))
detecting based on the echoes of the transmitted UWB signals when an object is present within the area (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
when the object represents an intrusion: determining parameters or characteristics associated with the object (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
Mroue does not teach determining an action responsive to the determination that the object represents an intrusion, wherein the action comprises, when dealing with at least one object, triggering automatic train control-based action that is applied directly in a train approaching the platform on one of the one or more tracks.
However, Kane teaches comprises, when dealing with at least one object, triggering automatic train control-based action that is applied directly in a train approaching the platform on one of the one or more tracks (As discussed in further detail below, this allows the control module 10 to warn the conductor or engineer if an authority (speed, position, etc.) is about to be exceeded and, if required, to automatically stop or slow down the train before the authority is exceeded (0031))
Mroue and Kane are considered analogous since they are both in the field of railroad object detection alarms therefore it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claim invention, to combine the teachings of Mroue and Kane in order to have a system which can differentiate different objects on the railroad tracks and have a response that is appropriate for each identified object such as automatic control of the train. 
Regarding claim 2, Mroue further teaches the one or more circuits are configured to identity a type corresponding to each object (This technique allows target detection in monitored areas and
particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
	Regarding claim 3, Mroue further teaches the one or more circuits are configured to identity whether the object comprises a person or a physical foreign object (This technique allows target detection in monitored areas and particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
	Regarding claim 4, Mroue further teaches the one or more circuits are configured to determine that the object represents an obstruction based on a determination that the object obstructs at least one of the one or more tracks (This technique allows target detection in monitored areas and particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
	Regarding claim 8, Mroue teaches wherein the one or more circuits are configured to determine a size of the object (The resonance domain corresponds to electromagnetic wavelengths
of the same order as objet dimensions.(Page 3, Par 2)) and wherein determining when the object represents an intrusion comprises assessing the size of the objects based on one or more size related parameters for intrusion detection (Thus, signal analysis extracts a set of characteristics which allow identification and effective classification of the detected target among a limited set of objects that might be encountered on railway platforms (Page 2, Par 2)).
	Regarding claim 9, Mroue teaches wherein the one or more circuits are configured for detecting objects within a specified minimum and/or maximum range (Moreover, the emitted UWB-pulse propagated along the radiating microwave transmission line provides continuous coverage over the entire length of a railway platform, say 100-150 m).
Regarding claim 12, Mroue further teaches the one or more circuits are configured to identity a type corresponding to each object (This technique allows target detection in monitored areas and
particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
	Regarding claim 13, Mroue further teaches comprising identifying whether the object comprises a person or a physical foreign object (Thus, signal analysis extracts a set of characteristics which allow identification and effective classification of the detected target among a limited set of objects that might be encountered on railway platforms (Page 2, Par 2)).
	Regarding claim 14, Mroue further teaches further comprising determining that the object represents an instruction based on a determination that the object obstructs at least one of the one or more tracks (This technique allows target detection in monitored areas and particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
	Regarding claim 18, Mroue further teaches determining a size of the object (The resonance domain corresponds to electromagnetic wavelengths of the same order as objet dimensions.(Page 3, Par 2)) and determining when the object represents an intrusion based on assessing of the size of the objects based on one or more size related parameters for intrusion detection (Thus, signal analysis extracts a set of characteristics which allow identification and effective classification of the detected target among a limited set of objects that might be encountered on railway platforms (Page 2, Par 2)).
	Regarding claim 19, Mroue further teaches detecting objects within a specified minimum and/or maximum range (Moreover, the emitted UWB-pulse propagated along the radiating microwave transmission line provides continuous coverage over the entire length of a railway platform, say 100-150 m (Page 2, Par 3)).
	Regarding claim 21 Mroue teaches wherein the one or more circuits are configured to determine parameters or characteristics associated with the object(This technique allows target detection in monitored areas and particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
Regarding claim 22, Mroue teaches wherein the one or more circuits are configured to determine or adjust at least one action responsive to the determination that the object represents an intrusion based on the parameters or characteristics associated with the object (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
Regarding claim 23, Mroue teaches further comprising determining parameters or characteristics associated with the object (This technique allows target detection in monitored areas and particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
Regarding claim 24, Mroue teaches further comprising determining or adjusting at least one action responsive to the determination that the object represents an intrusion based on the parameters or characteristics associated with the object (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Mroue (UWB Radar for Railway Fall on Track Object Detection and Identification, 2009)(Further addressed as Mroue) in view of Kane (US 20040006413) in further view of Fedotov(US20050270221).
	Regarding claim 10, Mroue and Kane teach the limitations set forth above but fails to teach wherein the one or more circuits are configured to detect, based on received UWB signals, movement associated with the object. However, Fedorov teaches by differentiating the output from the diode detector module 110, with respect to the thermal compensation module 112, movement of the target object 102 can be detected(0033).
	Mroue, Kane, and Fedotov are considered analogous since they are in the field of railroad sensing thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue and Kane and the teachings of Fedotov in order to create a better sensing system that can also track movement of the object that is located on the tracks.
	Regarding claim 20, Mroue and Kane teach the limitations set forth above but fails to teach detecting, based on received UWB signals, movement associated with the object. However, Fedotov teaches by differentiating the output from the diode detector module 110, with respect to the thermal compensation module 112, movement of the target object 102 can be detected (0033).
	Mroue,Kane, and Fedotov are considered analogous since they are in the field of railroad sensing thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue and Kane and the teachings of Fedotov in order to create a better sensing system that can also track movement of the object that is located on the tracks.
Claim 5-7, 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mroue (UWB Radar for Railway Fall on Track Object Detection and Identification)(Further addressed as Mroue) in view of Kane (US 201403399374) in view of Fedotov(US20050270221) in further view of Plant(US20170291620).
Regarding claim 5, Mroue, Kane and Fedotov teach the limitation of sensing system which can identify and classify objects using UWB and track their movement. The combination does not teach further comprising generating an alert based on the determination that the object represents an intrusion within the area. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments.
Mroue, Kane, Fedotov, and Plant are considered analogous since they are in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue, Kane, and Fedotov with the teachings of Plant in order to create a better sensing system that could not only sense objects blocking the tracks but also to send out an alert to the oncoming trains.
Regarding claim 6, Mroue, Kane, and Fedotov teach the limitation set forth above. The combination does not teach wherein the one or more circuits are configured to configure or adjust the alert based on parameters or characteristics associated with the object. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments.
Mroue, Fedotov, and Plant are considered analogous since they are both in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue, Kane, and Fedotov with the teachings of Plant in order to create a better sensing system which would utilize the object classification of Mroue in order to create various alarms based on the type of object that was blocking the tracks.
Regarding claim 7, Mroue, Kane, and Fedotov teach the limitation set forth above. The combination does not teach the one or more circuits are configured to wirelessly communicate the alert to one or both: of a train approaching the platform on one of the one or more tracks, and a wayside device disposes on or near one of the one or more tracks. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments and the DC block signal system 405 can communicate with train 425 via wired or wireless communication (0046).
Mroue, Kane, Fedotov, and Plant are considered analogous since they are both in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue, Kane, and Fedotov with the teachings of Plant in order to create a better sensing system which could wirelessly send the alarms to oncoming trains warning them of obstructions.
Regarding claim 15, Mroue, Kane, and Fedotov teach the limitation of sensing system which can identify and classify objects using UWB and track their movement. The combination does not teach further comprising generating an alert based on the determination that the object represents an intrusion within the area. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments.
Mroue, Kane, Fedotov, and Plant are considered analogous since they are both in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue and Fedotov with the teachings of Plant in order to create a better sensing system that could not only sense objects blocking the tracks but also to send out an alert to the oncoming trains.
Regarding claim 16, Mroue, Kane, and Fedotov teach the limitation set forth above. The combination does not teach wherein the one or more circuits are configured to configure or adjust the alert based on parameters or characteristics associated with the object. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments.
Mroue, Kane, Fedotov, and Plant are considered analogous since they are both in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue, Kane and Fedotov with the teachings of Plant in order to create a better sensing system which would utilize the object classification of Mroue in order to create various alarms based on the type of object that was blocking the tracks.
Regarding claim 17, Mroue, Kane and Fedotov teach the limitation set forth above. The combination does not teach the one or more circuits are configured to wirelessly communicate the alert to one or both: of a train approaching the platform on one of the one or more tracks, and a wayside device disposes on or near one of the one or more tracks. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments and the DC block signal system 405 can communicate with train 425 via wired or wireless communication (0046).
Mroue, Kane, Fedotov, and Plant are considered analogous since they are both in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue, Kane and Fedotov with the teachings of Plant in order to create a better sensing system which could wirelessly send the alarms to oncoming trains warning them of obstructions.	
Conclusion
This action is FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648